TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00615-CV




                                      In re Allan Hawley




                    ORIGINAL PROCEEDING FROM BURNET COUNTY



                           MEMORANDUM OPINION


               Relator Allan Hawley has filed, pro se, a document with this Court entitled

Emergency Habeas Corpus Petition, which, based on the relief requested, we have construed as

a petition for writ of mandamus.1 See Surgitek, Bristol–Myers Corp. v. Abel, 997 S.W.2d 598,

601 (Tex. 1999) (courts look to substance of pleading rather than its caption or form to determine

its nature); see also Tex. Gov’t Code § 22.221; Tex. R. App. P. 52.1.

               This Court does not have mandamus jurisdiction over the Burnet County Jail or

personnel thereof. By statute, this Court has the authority to issue a writ of mandamus against “a

judge of a district, statutory county, statutory probate county, or county court in the court of

appeals district” and other writs as necessary to enforce our appellate jurisdiction. See Tex.

Gov’t Code § 22.221. Employees of the Burnet County Jail are not parties against whom we




       1
         In the petition, Hawley indicates that he has been placed on suicide watch in the Burnet
County jail and seeks “removal from these unwarranted restrictive conditions.”
have the power to issue a writ of mandamus. Nor has Hawley demonstrated that the exercise of

our writ power is necessary to enforce our jurisdiction.

               This Court is without jurisdiction to grant Hawley the relief he seeks in his

petition. Accordingly, we dismiss the petition for want of jurisdiction. See Tex. R. App.

P. 52.8(a).



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Filed: October 22, 2019




                                                 2